Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims; Election/Restriction
Claims 74, 97, and new claims 106-122 are currently pending in the application. Newly submitted claims 119, 121, 122 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claim 74 was restricted as requiring administration of CAR-T cells directed to FITC, a first conjugate (species NK1RL-FITC) and a second conjugate (Species Folate-FITC). Therefore, the original claims were directed to a combination method requiring both administering CAR-T and administering a conjugate. However, the claims 119, 121, 122 are distinct sub-combination claims which only require administering or contacting with a CAR-T cell, or administering/contacting with a conjugate. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 119, 121, 122 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Applicant’s election without traverse of the species of folate-linker-FITC conjugates as delineated in claim 116 in the reply filed on 03-04-2022 is acknowledged. The claims 113-115 are withdrawn as directed to non-elected species of FITC-Folate conjugates.  
Therefore claims 74, 97, 106-112, 116-118, 120 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 74, 97, 106-110, 116-118, 120, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant independent claims 74 and 120 describe a NK1R ligand-linker-FITC conjugate. As such the applicant claims a broad genus of divergent NK1R ligands. The ligands for the NK1R may thus encompass a broad genus of in fact any molecule, particle, macromolecular structure which may bind to the NK1 receptor. Such ligands may be a broad and unpredictable sub-genus of antibody-like, antibody and protein binding molecules, small peptide binding molecules, small chemical entities, RNA aptamers, DNA and the like. As describe by applicant in the response to previous rejection, applicant has disclosed a variety of “-pitant” molecules which bind to the NK1R, and additionally describes a number of small peptides which bind to the NK1R. However, applicant has not disclosed any species of antibody, aptamer, targeted nanoparticles or the like which may be considered to satisfy the claimed “ligands”.  As such the applicant has clearly not disclosed a satisfactory number of species of the claimed genus, nor established a structure-function relationship for the claimed genus of “ligands” for NK1R. see MPEP 2163(II)(A)(3)(a)(ii).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 109 and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 and 110 recites the limitation "and the second conjugate comprises is a second divalent linker covalently bound to FITC and covalently bound to the folate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 74 describes only a first conjugate. For purposes of examination the claim (109) will be interpreted as dependent on the claim 97 as this claim dependency requires administration of a first and second conjugate as required for claims 109 and 110. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 74, 109, 110, 117, 120 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20150238631A1).  Amended claim 74 describes a method for treating a patient for cancer which involves administering to a patient a chimeric antigen receptor directed to FITC, and further administration of a conjugate which comprises a NK1RL and FITC (NK1RL-FITC).  As described previously the disclosure of Kim describes a system for treating cancers in a patient which comprises administering a chimeric antigen receptor effector cell and a bi-functional “switch molecule” which directs the CAR-effector cell to a particular cell type through a targeting moiety and a universal CAR interacting domain. Upon binding of the CAR-Effector cell to the CAR interacting domain (CAR-ID) bound to a targeted cell the CAR-effector cell is activated and kills the targeted cell (0031-0032). The disclosure of Kim et al further describes that in instances the CAR-ID of the switch molecule may be FITC or derivatives thereof (0004-0010). The disclosure of Kim further describes that the targeting domain of the switch molecule may comprise a molecule (ligand) which binds to a neurokinin receptor (0151). It would therefore be obvious considering the disclosure of Kim to provide a system in which the targeting domain of a switch molecule such as a NK1RL-FITC conjugate in conjunction with a FITC targeted CAR- effector cell for the purposes of treating a cancer which may express the NK1RL target molecule.  Claims 109 and 110 describe that the conjugate molecule (bridge) is comprised of bivalent linker molecule which is then covalently linked to both the FITC molecule and the NK1RL for instance. The disclosure of Kim et al describes that the small molecule conjugates of the invention may be coupled to both the CAR-ID (FITC) and the TID (NK1RL for example) through covalent bonds (0188) and that the linker may bi-functional (0190) and examples of such are ethylene glycol and polyethylene glycol (0193-0194).  With regards to the claim 117 it would be obvious considering the disclosure of Kim, to utilize a FITC directed CAR molecule in a system in which one would administer a NKR1L-linker-FITC conjugate to a subject which has a cancer which expressed the NK1R. The CAR-T cell directed to FITC would when co-administered with the conjugate bind to cancer cells and thereby be activated to kill the cancer cells thereby treating the cancer. In regards to the new claim 120, the claim describes essentially the mechanism by which the method of claim 74 works, and therefore is made obvious by the disclosure of Kim et al as described above. Administration of the FITC-NK1RL conjugate would be congruent with “contacting” the NK1RL positive cancer cells in vivo with the conjugate. Subsequent administration of the CAR-T cells directed to FITC would lead to “contacting” the labeled NKR1+ cancer cells with the CAR-T cell which are directed to FITC.
Claims 97, 116, 118 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 74 above, and further in view of Low et al (WO2014100615A1) and Hennig et al (International Journal of Cancer: 61, 786-792). The disclosure of Kim et al makes obvious all the limitations of claim 74 as described above. Claim 97 further describes the administration of a second conjugate (switch molecule) which is defined as a FITC-Folate molecule. Therefore, in conjunction with the disclosure of claim 1 the complete system described is one in which a CAR effector cell targeting FITC is administered with two distinct conjugate (switch) molecules one which is FITC-NK1RL and a second which is FITC-Folate. In such a system the FITC targeted CAR effector cells would target a cell type which expresses both (and) or only one of the conjugate targeting molecules (Folate and/or NK1RL). The disclosure of Kim explicitly describes that the system may be utilized in which heterogeneous tumors may be more effectively treated with multiple CAR-EC switches that target more than one tumor antigen (0087) and that a switch may comprise FITC-Folate so as to target a folate receptor (0106). With respect to the claim 97, both Low and Kim describe a system comprising a chimeric antigen receptor T cell which expresses for instance a CAR (Kim "CAR-ECs") which targets the FITC molecule through the FITC binding characteristics of the anti-FITC scFv 4M5.3 (Kim FIG. SC) (Low 00108). Low and Kim both particularly describe that a conjugate, bridge "small conjugate molecule" ("SCM", Low) or "switch" (Kim) may be a FITC-folate conjugate (Kim 0042), (Low 00114). The reference of Low et al describes (0063) therefore that the system CAR-T cells can be used as "universal cytotoxic cell to target a wide variety of tumors without the need to prepare separate CAR constructs". The utility of such a singular SCM-CAR T cell therapy to destroy cancer cells is illustrated in Low (00125) through the ability of the effector T cells comprising the anti-FITC CAR of interest to lyse folate receptor positive cell lines. Similar to Kim, Low et al describes that the folate ligand may bind to folate receptors found on cancers including those of the brain for instance {0066) and those of neuroendocrine origin (00105). Likewise, Kim discloses that the system may be utilized for treatment of cancers of neuroendocrine origin (0356) as such brain cancers such as glioblastoma or glioma (0367) (0344). As described above additionally discloses that the TID (target interacting domain equivalent to the ligand domain of the instant application) of a conjugate molecule (switch) may be targeted to a folate receptor or a neurokinin receptor of which NK1-R is a species (0151). The disclosure of Kim additionally that the TID may bind a surface molecule on a cell and this molecule may be selected as neurokinin 1 receptor (322). Additionally, with respect to the first (FITC-NK1R ligand) conjugate the reference of Hennig et al illustrates that Substance-Preceptors (substance P is the naturally occurring ligand for the neurokinin receptor) and particularly the NK1 sub-type were found on 10/10 glioblastoma samples from human patients (abstract, p786 col3 paragraph2, and figure 1). It is therefore found in the context of Low, Kim and Hennig that it would be obvious to utilize a small molecule moiety such as the peptide Substance-P (NK1-R ligand) tagged with FITC (targeting domain) in a conjugate molecule which would specifically bind to the neurokinin receptor found on cancer cells such as glioma cells. It would therefore be obvious to combine the teachings of Low, Kim and Hennig above to arrive at a CAR-T cell dual switch (conjugate) system which targets dual molecules on the surface of a heterogeneous tumor such as glioblastoma. One would be motivated to do this for the purpose of flexibly broadening the range of tumor cells within a tumor which are targeted by the singular infused CAR-T cells, potentially avoiding tumor escape variants which may evolve (or preexist) within the tumor microenvironment to not express one particular targeted surface antigen as one example of the benefits of this dual antigen targeting approach. Similarly, as described above one would be motivated to utilize this system particularly in a subject in which one might expect that the cancer expresses both (and) or one or the other (and/or) of the receptors that are presented above, for the purposes of treating a heterogenous tumor as described by Kim et al (0381). 
In regards to the claim 116, the instant claim describes a particular Folate-FITC-Conjugate of which the distinguishing element appears to be the (O-O) x 54 linker elements between the reaction products of the synthesis of the conjugate from the elements, FITC, Folate and PEG (polyethylene glycol).  As such the disclosure both Kim and Low et al do not explicitly disclose as a structural construct the exact molecule which is claimed. The disclosure of Kim describes FITC-(PEG) 12-folate conjugates as a preferred embodiment of the invention, however the disclosure also describes that the linkers of the invention for example for linking the Folate and Fitc molecules into one molecular entity may comprise “one or more PEG subunits”, or “at least 30 PEG” subunits (0029, 0030).  The disclosure of Low describes that varying the linker length between FITC and folate (for example, CAR-T targeting moiety and tumor interacting domain) may affect the effectiveness of the bridged CAR-tumor cell synapse (00129). Thus, considering the disclosure of Kim which describes that PEG subunits may be varied to greater than 30 subunits, and the disclosure of Low which describes one may vary the distance of the synapse by varying the number of PEG molecules separating the folate and Fitc moieties of the switch molecule, it would be obvious for one of ordinary skill in the art to arrive at a switch molecule which is the claimed molecule of 116, through routine optimization of the effectiveness of different switch molecules varying only the linker length.
Claims 111, 112 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 74 above, and further in view of Kanduluru et al. (WO2016025322A1). The disclosure of Kim et al makes obvious all the limitations of claim 74 as described above but does not disclose the specific molecules claimed in 111 and 112. With respect to claim 111 the disclosure of Kanduluru describes that the known NK1RL rolapitant (a NK1-R antagonist) may be utilized as an exemplary functional group in a conjugate molecule which may include PEG linker (0084). The disclosure describes that a skilled artisan at the time of the invention would understand that the NK1-R antagonist may be linked to imaging agents such as FITC (0076). The disclosure particularly describes that PEG12 would be utilized as a linker (0088-0089). Considering the disclosure of Kim, which describes that linkers utilized for the conjugate molecule may comprise a broad number of linker PEG numbers, including 11, (Kim 0194), it would be obvious to arrive at the claimed molecule as a NK1 receptor binding molecule, through the function of the rolapitant functional moiety for use in a system as described in Kim (see above) for the purposes of indirectly targeting cancers which express NK1R.  
Response to Arguments 35 USC § 112
	In arguments to the previous and potential rejection of the claims with regards to the NK1R “receptor binding” ligands applicant argues that the disclosed species of small molecule and peptide binders to the NK1R are representative of the broad genus of binding molecules which are instantly claimed. As described above applicant has provided evidence for two sub-genus, small molecule binders of the “pitant” class and naturally occurring small peptide molecules such as substance P, that may be known in the art and correlated to a known structure function relationship. However, these two genera of binding molecules do not encompass or describe the entire genus as is instantly claimed. As described above applicant has not provided any examples or structure function relationship with regards to the remaining elements encompassed by the instant claims 74 and 120. 
Response to Arguments 35 USC § 103
In an initial argument with respect to the previous rejection of record, and as is potentially applicable to the highly amended instant claims the applicant argues that the combination of Low, Kim, and Henning do not provide a reasonable expectation of success with regards to a system utilizing dual (FITC-linker-TargetingDomain) molecules and a singular CAR molecule targeted to the CAR interacting domain FITC.  Applicant argues that there is no reasonable expectation of success treating a cancer utilizing a (NK1RL-Linker-FITC) for targeting “generic” CAR-T cells directed to FITC molecules to cancer cells which express the NK1Receptor. Applicant describes that one of ordinary skill in the art would be required to test a large number of ligands to test a large number of ligands exclusive of the NK1RL to find one which is operable. References may be relied upon for all they suggest to the ordinary artisan, and Kim explicitly teaches the use of a NK1RL as a target interacting domain, and methods of using the disclosed compounds /CAR-T cells for treating cancers. This therefore accounts for the NKR1L tumor targeting moiety of the conjugate molecule. One of ordinary skill in the art would be additionally aware of the utility and indeed the purpose of the FITC CAR targeting moiety of the small molecule conjugate. This is in fact the purpose of the CAR targeted FITC which allows flexibility of targeting multiple or singular varied tumor associated antigens as described by Low and Kim. One of ordinary skill in the art would recognize this fact and be motivated to target the NK1R1L that is present on the surface of for example glioblastoma as described by Hennig.  The artisan would recognize that there would be a reasonable expectation of success (though not absolute) in achieving a treatment of a cancer expressing the NK1receptor, the actual success of which is not specified in the instant claims, based even on the experimental results obtained with a small molecule conjugate such as a FITC-folate conjugates of Low and Kim (see MPEP 2143.02 I). In this case considering the ultimate goal of interchangeability of Ligands (tumor binding) within the small molecule FITC-ligand conjugate, it would be well within the purview of an artisan of ordinary skill in the art to utilize the system, determining the presence of a NK1R molecule on a tumor such as disclosed by Hennig and Kim (glioblastoma, neuroendocrine) and administer a FITC-conjugated ligand which targets the receptor of interest. The universal CAR-T cell would be reasonably expected to be directed to and lyse the “marked” tumor cell through the FITC moiety as is illustrated in the prior art for other types of tumor interacting domains FITC conjugates such as folate-FITC (Kim figure 6B), and PSMA targeted P-TRia-FITC (Kim Figure 5C) both of which exhibit greater than 50% cytotoxicity towards tumor cells exhibiting the cognate (different, folate Receptor and PSMA targeted) surface receptors. While variability would be expected considering the heterogeneity of tumors and receptor density on the surface of different tumor types, it would be well within the scope of the skills of an ordinary artisan through routine optimization to expect at least some (reasonable) therapeutic benefit upon utilizing the prior art system in-vivo as described in Kim for example.   
In additional arguments the applicant argues that the claimed methods demonstrate unexpected results of high efficacy in cancer treatment, without the side effect of cytokine release syndrome.  With respect to the claim of unexpected results it is noted that the applicant does not describe, in regards to the previously presented claims, which set of results as presented in the example 18 are unexpected..  However, it is found that Kim teaches the system is used for treating cancer, and therefore obtaining results which treat cancer are not unexpected. Additionally, applicant claims all concentrations of the NK1RL and Folate conjugates, however contrary to the applicants claims of lack of evidence of CRS, as crudely measured by changes in body weight, figure 11 of example 18 illustrates that the degree (“milder”) of cytokine release syndrome detected is related to dosing of the FITC conjugated (folate) ligand of a particular linker length and CAR-T administration amount.  In cases of administration of higher amounts of the FITC-Folate ligand, the experimental results do illustrate (500nmoles/kg) weight loss as indication of CRS. Thus, applicants claim of unexpected results is not commensurate in scope with that of the instantly claimed method which claims any concentration of administer CAR-T cells, any concentration of FITC-Folate conjugate or NK1RL-FITC conjugate individually or combined and any concentration of said conjugate molecules administered. Additionally, the asserted unexpected results were obtained with one species of NK1R ligand (the compound of claim 111), but the applicant has also argued that the choice of ligand is unpredictable in terms of cancer cell killing. Therefore, according to the applicant’s own reasoning, the results thus obtained with one compound are not commensurate in scope with the instant claims which encompass a broad genus of NK1R ligands. 
Applicant further describes that there is no motivation to combine the references specifically with respect to the reasoning behind utilizing two FITC conjugates which target potentially different ligands on a cancer cells for instance.  Applicant further claims that any explanation presented in support of the combination is a result of improper hindsight reasoning.  In reply it is found that the disclosure of Kim explicitly states (0087) “Heterogeneous tumors may also be more effectively treated with multiple CAR-EC switches that target more than one tumor antigens”. This is described as an advantage and feature of the disclosed feature would be obvious to one of skill in the art when considering the disclosure of Kim. 
Therefore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Conclusion
Summary: No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644